Citation Nr: 0931446	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  09-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
splinting with breathing.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1944.  This matter comes before the Board of 
Veterans' Appeals (Board) on an appeal from a rating decision 
of the Regional Office (RO) in Columbia, South Carolina.  
However, the Board notes that the cover letter that was 
accompanied the rating decision came from the RO in Buffalo, 
New York, and that this case came to the Board from the 
Buffalo RO.

The Veteran testified before the undersigned Veterans Law 
Judge at a July 2009 video teleconference hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records reflect that the Veteran has multiple 
respiratory disabilities, including severe chronic 
obstructive pulmonary disease (COPD) due to cigarette smoking 
and a history of squamous cell carcinoma of the left lower 
lobe of the lung for which the Veteran underwent a 
thoracotomy with a left lower lobectomy.  The Veteran is not 
service connected for either his COPD or the residuals of his 
lung cancer.  However, as a result of the cancer surgery, the 
Veteran developed intercostal neuralgia that caused chest 
pain and splinting with breathing for which he was granted 
compensation pursuant to 38 U.S.C.A. § 1151.  In this appeal, 
the Veteran is seeking an increased rating for the breathing 
difficulties caused by his intercostal neuralgia.  

In March 2004, the Veteran was examined in connection with 
his claim for benefits for his breathing difficulties 
secondary to intercostal neuralgia.  At that time, the VA 
examiner noted that the Veteran's December 2003 pulmonary 
function testing showed a severe obstructive defect that was 
consistent with his severe COPD.  The examiner further noted 
that the Veteran' severe COPD, which was secondary to 
cigarette smoking, caused significant impairment of his lung 
function, and that the thoracotomy with left lower lobectomy 
also caused impairment of the Veteran's breathing since he 
was status post excision of a "good portion of his lung[.]"  
The examiner opined that the Veteran's intercostal neuralgia 
caused splinting on breathing due to chest pain which led the 
Veteran to take shallow breaths, aggravating his pulmonary 
difficulties.  However, the major impairment of the Veteran's 
respiratory function was believed to be due to his COPD and 
lung resection due to cancer.

The Veteran was hospitalized in March 2008 due to an 
exacerbation of his COPD and was thereafter placed on home 
oxygen therapy.  The Veteran had a VA respiratory examination 
in mid-March 2008, the day after his release from the 
hospital.  At the examination, the Veteran reported that, 
since the operation on his lung, he experienced chest wall 
pain that limited his breathing.  The examiner noted that the 
Veteran was treated with oxygen, daily use of a 
bronchodilator, and intermittent use of steroids.  He had 
dyspnea at rest, and used a wheelchair secondary to shortness 
of breath when ambulating.  Pulmonary function testing was 
performed but the technician was unable to obtain lung 
volumes due to the Veteran's dyspnea.  The examiner noted 
that there were obstructive, restrictive, and interstitial 
components to the Veteran's respiratory disease.  While he 
diagnosed respiratory impairment secondary to uncontrolled 
intercostal neuralgia, he did not discuss how the Veteran's 
non-service connected lung disabilities affected his current 
pulmonary status.  Additionally, there are questions of the 
findings that need to be clarified as will be set forth 
below.

In light of the above, the Board finds that clarification of 
the examiner's report should be obtained in order to 
differentiate, if possible, the degree of additional 
impairment caused by the Veteran's intercostal neuralgia 
above the level of impairment of pulmonary function that the 
Veteran experiences due to his other respiratory 
disabilities. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The examiner who conducted the March 
14, 2008 examination (or if unavailable, a 
similarly situated examiner) should be 
contacted and requested to estimate the 
degree of additional impairment 
attributable to the Veteran's intercostal 
neuralgia as opposed to his other 
pulmonary disorders, including his severe 
COPD and reduced lung volume due to the 
thoracotomy with left lower lobectomy that 
he underwent for treatment of his lung 
cancer.  If possible, the examiner should 
express what percentage of the Veteran's 
current pulmonary impairment is 
attributable to the effects of his 
intercostal neuralgia/splinting.  The 
examiner should explain whether the 
Veteran requires home oxygen therapy due 
to his intercostal neuralgia/splinting, or 
his COPD, or for some other reason.  The 
examiner should explain whether the 
Veteran's use of bronchodilators or the 
frequency thereof, is attributable to his 
intercostal neuralgia/splinting.  The 
examiner should explain whether the 
Veteran's intermittent use of steroids is 
due to his intercostal 
neuralgia/splinting.  If any of the above 
questions cannot be answered without undue 
speculation, the examiner should explain 
why this is the case.

The examiner should also be requested to 
explain the results of the March 2008 
pulmonary function test (PFT).  The 
examiner should explain the difference in 
the values identified as "DLCO" and 
"DLCO/VA" and explain which of these 
values better reflects the diffusion 
capacity of the Veteran's lungs.  The 
Board also notes that various PFT result 
values are reported, but what these values 
represent are not identified.  The 
examiner should specifically identify the 
Veteran's FEV-1 and FEV-1/FVC in terms of 
percents of predicted values.  The 
examiner should explain which of these 
test values most accurately reflects the 
level of the Veteran's pulmonary 
disability and whether service connected 
and non-service connected pathologies can 
be separated.

All of the examiner's opinions and 
conclusions should be fully explained in 
his report.

If necessary in order to answer the above 
questions, or if the examiner believes it 
is otherwise indicated, or if the examiner 
who performed the March 2008 examination 
is no longer available, a new examination 
of the Veteran should be performed, if 
needed.  The examiner should 
differentiate, to the extent possible, 
between the symptoms of the Veteran's 
splinting when breathing due to his 
intercostal neuralgia and his other 
pulmonary disabilities.  

2.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an 
opportunity to respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



